                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


RASONDO MEEKS,                                 CIVIL NO. 21-00290 JAO-KJM

              Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                               APPLICATION TO PROCEED IN
       vs.                                     FORMA PAUPERIS

OAHU PROFESSIONAL SERVICES,
INC. dba CERTAPRO PAINTERS OF
OAHU,

              Defendant.


              ORDER DENYING PLAINTIFF’S APPLICATION
                  TO PROCEED IN FORMA PAUPERIS

      Before the Court is Plaintiff Rasondo Meeks’ (“Plaintiff”) Application to

Proceed In Forma Pauperis (“IFP Application”), filed June 29, 2021. ECF No. 2.

A court may authorize the commencement or prosecution of any suit without

prepayment of fees by a person who submits an affidavit that the person is unable

to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP

application is sufficient where it alleges that the affiant cannot pay the court costs

and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226,

1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc., 335

U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits under
the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

particularity, definiteness and certainty.’” Id. (citation omitted).

      Based on the present record, the Court is unable to ascertain whether

Plaintiff is entitled to proceed IFP. Paragraph three of the Application requires

identification of all sources of income for the past 12 months. For the identified

source(s) of income, a plaintiff must describe the source of money and state the

amount received and the amount he expects to receive in the future. Here, Plaintiff

represents that he received disability or worker’s compensation payments and other

sources of income. However, he did not provide the amount of the disability or

worker’s compensation payments, nor the amount he expects to receive in the

future. The same is true of the $1,400 stimulus check. It appears this may be from

the latest round of federal stimulus checks. Because the Application requests

income from the past 12 months, Plaintiff presumably would have received prior

stimulus checks as well. Until Plaintiff provides all requested information, the

Court cannot ascertain whether he is entitled to proceed IFP.

      For these reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s

IFP Application. If Plaintiff wishes to resubmit an Application addressing the

identified deficiencies, he must do so by July 14, 2021. Plaintiff must provide all

information requested in the Application; in particular, the amount of disability or

worker’s compensation payments and other sources received in the past 12 months


                                           2
and the amounts expected in the future. Plaintiff may alternatively pay the

applicable filing fee by July 14, 2021. Failure to file another IFP Application or

submit the applicable filing fee by July 14, 2021 will result in the dismissal of this

action.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, June 30, 2021.




CV 21-00290 JAO-KJM; Meeks v. Oahu Professional Services, Inc.; ORDER DENYING PLAINTIFF’S
APPLICATION TO PROCEED IN FORMA PAUPERIS



                                            3
